DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to Application 16/641,258 filed on 24 February 2020.
Claims 1, 3-10, and 12-16 have been amended. 
Claims 1-16 are currently pending and are subject to election/restrictions as discussed below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 1-9 drawn to: 

1.  A system for creation, issuance and continuous recalculation of multiple purpose algorithmically regulated electronically encrypted means (hereinafter "EnAEM") and provision of circulation platform for EnAEM, 

wherein said EnAEMs can take only one of forms at any given time and whereby transformation among means-forms is allowed only under mathematical algorithms as defined by the central control unit (hereinafter "CCU") and contained within groundwork of central data base (hereinafter "CDB"), 

whereby digital agreements and smart contracts provision and regulate bulk of exchanges and transfers of EnAEMs between and among user devices (hereinafter "UDs"), 

wherein limited-maximum-participating-UD-number internal group (hereinafter "LIG") formation and operation is permitted, 

whereby each UD is allowed to be a participant to a limited number of the LIGs; 

wherein the system comprises: 

a central EnAEMs issuance device (hereinafter "EID"), wherein the EID further comprises: 

a central data base (hereinafter "CDB") configured to: 

store an information on the number of the UDs linked to the EID at any given time; 

store and implement regulations of the new UDs linking to the EID, thus, becoming participants in the system described herein; 

store an information on the number of TDC units (hereinafter "TDCs") issued, recalculated or deleted at any given time, and total nominal sum of EnAEM in circulation; 

store imbedded foundational algorithms, formulas and functions regarding recalculation of nominal value of each EnAEM at any given time; 

store IGAPP control and rights sharing, and TDC accrual per IGAPP (hereinafter "TDCAcc") and allotted to individual UDs distribution and calculation module, as defined and characterized in an asset pool module (hereinafter "APM");  

a central control unit (hereinafter "CCU") connected to the CDB and configured to perform calculations in line with CDB algorithms and formulas and to set and recalculate particular taken form for all EnAEMs and numerical values of all TDCs in circulation; 

EnAEM generator (hereinafter "EG") configured to generate new EnAEMs according to data exchange with the CCU and the CDB; 

a time stamp generator (hereinafter "TSG") connected to the CCU and configured to generate, encrypt and assign a digital time stamp to generated EnAEMs; 

EnAEM transfer unit (hereinafter "ETU") configured to transfer the EnAEMs to designated group control unit (GCU) and/or to the UD, per instructions by the CDB and/or the CCU; 

group control units (hereinafter "GCUs") linked to the EID, wherein a GCU comprises: 

a group control unit data base (hereinafter "CUDB") comprising data on, inter alias, users (UDs) of the system that are members of the respective LIG; 

data on EnAEMs transactions between the LIG UDs; and is further configured to provide and exchange the above data with the EID; 

a group control unit processor (hereinafter "CUP") configured to perform calculations in accordance with algorithms set by the EID and further configured to calculate internal rights proportions, EnAEMs exchange and TDCAcc, wherein where EnAEMs exchange among the UDs of LIG is incentivized by very low or zero transaction cost; 

a transaction receiver (hereinafter "TR") configured to receive a request on EnAEMs transfer from one UD to another UD and to update respective information in both UDs participating in a transaction; 

a transaction executor (hereinafter "TE") configured to receive a transaction execution request from the TR; perform the check on EnAEM sufficiency of the UD requesting transaction and executing said transaction by sending the defined EnAEMs to receiver that is another UD; and 

wherein the UD comprises a memory unit; a processor and an interface, wherein each UD is connected to either EID or its sub-modules, and to a GCU, if UD has chosen LIG membership option; 

wherein the system further comprises TDCAcc generating asset pool (hereinafter "IGAP"), wherein the IGAP further comprises an asset pool module (hereinafter "APM") configured to perform the following operations or procedures: 

defining the underlying TDCAcc generating assets and transparently displaying said data to all UDs, 

transferring TDCAcc for all viable UDs according to proportional rights share (hereinafter "IGAPP") of each individual UD; and 

implementing mandatory distribution of TDCAcc from the IGAP to the EID.  

classified under G06Q20/027, G06Q20/0652, G06Q20/0655, G06Q2220/00, H04L9/50, G06Q40/06. A utility of this invention is specifying a system for creation, issuance and continuous recalculation of multiple purpose algorithmically regulated electronically encrypted means (hereinafter "EnAEM") and provision of circulation platform for EnAEM, wherein said EnAEMs can take only one of forms at any given time and whereby transformation among means-forms is allowed only under mathematical algorithms as defined by the central control unit (hereinafter "CCU") and contained within groundwork of central data base (hereinafter "CDB"), whereby digital agreements and smart contracts provision and regulate bulk of exchanges and transfers of EnAEMs between and among user devices (hereinafter "UDs"), wherein limited-maximum-participating-UD-number internal group (hereinafter "LIG") formation and operation is permitted, whereby each UD is allowed to be a participant to a limited number of the LIGs; wherein the system comprises: a central EnAEMs issuance device (hereinafter "EID"), wherein the EID further comprises: a central data base (hereinafter "CDB"); a central control unit (hereinafter "CCU") connected to the CDB and configured to perform calculations in line with CDB algorithms and formulas and to set and recalculate particular taken form for all EnAEMs and numerical values of all TDCs in circulation; EnAEM generator (hereinafter "EG") configured to generate new EnAEMs according to data exchange with the CCU and the CDB; a time stamp generator (hereinafter "TSG") connected to the CCU and configured to generate, encrypt and assign a digital time stamp to generated EnAEMs; EnAEM transfer unit (hereinafter "ETU") configured to transfer the EnAEMs to designated group control unit (GCU) and/or to the UD, per instructions by the CDB and/or the CCU; group control units (hereinafter "GCUs") linked to the EID, wherein a GCU comprises: a group control unit data base (hereinafter "CUDB") comprising data on, inter alias, users (UDs) of the system that are members of the respective LIG; data on EnAEMs transactions between the LIG UDs; and is further configured to provide and exchange the above data with the EID; a group control unit processor (hereinafter "CUP") configured to perform calculations in accordance with algorithms set by the EID and further configured to calculate internal rights proportions, EnAEMs exchange and TDCAcc, wherein where EnAEMs exchange among the UDs of LIG is incentivized by very low or zero transaction cost; a transaction receiver (hereinafter "TR") configured to receive a request on EnAEMs transfer from one UD to another UD and to update respective information in both UDs participating in a transaction; a transaction executor (hereinafter "TE") configured to receive a transaction execution request from the TR; perform the check on EnAEM sufficiency of the UD requesting transaction and executing said transaction by sending the defined EnAEMs to receiver that is another UD; and wherein the UD comprises a memory unit; a processor and an interface, wherein each UD is connected to either EID or its sub-modules, and to a GCU, if UD has chosen LIG membership option; wherein the system further comprises TDCAcc generating asset pool (hereinafter "IGAP"), wherein the IGAP further comprises an asset pool module (hereinafter "APM") configured to perform the following operations or procedures: defining the underlying TDCAcc generating assets and transparently displaying said data to all UDs, transferring TDCAcc for all viable UDs according to proportional rights share (hereinafter "IGAPP") of each individual UD; and implementing mandatory distribution of TDCAcc from the IGAP to the EID.  
 
II. Claims 10-14 drawn to:

10.  A method of operating a system according to claim 1, wherein the method comprises the following steps: 

creation of multiple purpose algorithmically regulated electronically encrypted means (ENAEMs) in an EnAEM generator (EG) of an EnAEM issuance device (EID) in an amount specified by a central control unit (CCU) configured to calculate the permitted amount of the ENAEMs based on algorithms, formulas and data stored in the central data base (CDB); 

transfer of the newly generated EnAEMs to a designated central control unit (CCU) via EnAEM transfer unit (ETU), wherein the ETU is configured to receive data and process transfer amount of the ENAEMs from the CDB via the CCU;  

transferring of EnAEMs to designated user devices (UDs) and provisioning of a platform for transfer of EnAEMs among the UDs per users' instructions; 

registration of a time period of EnAEMs issuance and storage in particular UDs and registration of the UDs' instructions regarding selection of permitted forms of EnAEMs; 

continuous re-calculation by the CCU of numerical value of numerical value of said means is a function of passing time (hereinafter "TDC") based on a predetermined algorithm including degradation coefficient and transfer cost; 

continuous re-calculation by the CCU of proportional rights within defined income generating asset pool (hereinafter "IGAPP") distribution among the UDs; 

distribution of TDC accrual per IGAPP (hereinafter "TDCAcc") among the UDs according to IGAPP proportion of each UD; 

distribution of TDCAcc per IGAPP if and when used as collateral for securing LIG or inter-group advances among UDs; 

defining the underlying IGAP for TDCAcc generation and transparently displaying said data to all viable UDs via common real-time dashboard or otherwise as requested by the UD; and 

implementing mandatory distribution of TDCAcc from the IGAP to the EID.  

classified under G06Q20/027, G06Q20/0652, G06Q20/0655, G06Q2220/00, H04L9/50, G06Q40/06. A utility of this invention is specifying a method comprising the following steps of: a) creation of multiple purpose algorithmically regulated electronically encrypted means (ENAEMs) in a EnAEM generator (EG) of a EnAEM issuance device (EID) in an amount specified by a central control unit (CCU) configured to calculate the permitted amount of the ENAEMs based on algorithms, formulas and data stored in the central data base (CDB); b) transfer of the newly generated EnAEMs to a designated central control unit (CCU) via EnAEM transfer unit (ETU), wherein the ETU is configured to receive data and process transfer amount of the ENAEMs from the CDB via the CCU; c) transferring of EnAEMs to designated user devices (UDs) and provisioning of a platform for transfer of EnAEMs among the UDs per users' instructions; d) registration of a time period of EnAEMs issuance and storage in particular UDs and registration of the UDs' instructions regarding selection of permitted forms of EnAEMs; e) continuous re-calculation by the CCU of numerical value of numerical value of said means is a function of passing time (hereinafter "TDC") based on a predetermined algorithm including degradation coefficient and transfer cost; f) continuous re-calculation by the CCU of proportional rights within defined income generating asset pool (hereinafter "IGAPP") distribution among the UDs; g) distribution of TDC accrual per IGAPP (hereinafter "TDCAcc") among the UDs according to IGAPP proportion of each UD; h) distribution of TDCAcc per IGAPP if and when used as collateral for securing LIG or inter-group advances among UDs; i) defining the underlying IGAP for TDCAcc generation and transparently displaying said data to all viable UDs via common real-time dashboard or otherwise as requested by the UD; and j) implementing mandatory distribution of TDCAcc from the IGAP to the EID. 
III. Claim 15 drawn to:

15.  A time degradable currency (TDC) for use in the system according to claim 1, 

wherein the TDC is a physical TDC comprising a RFID (Radio-frequency identification) or an NFC (Near Field Communication) chip for identification of a time stamp issued by a time stamp generator of the EID.  

classified under G06Q20/0652, G06Q20/0655, G06Q40/06.  A utility of this invention is specifying a time degradable currency (TDC) wherein the TDC is a physical TDC comprising a RFID (Radio-frequency identification) or an NFC (Near Field Communication) chip for identification of a time stamp issued by a time stamp generator of the EID.  

II. Claim 16 drawn to:

16.  A time degradable currency (TDC) for use in the system according to claim 1, 

wherein the TDC is printed in physical paper-based form with a time stamp issued by a time stamp generator (TSG) of the EnAEM issuance device. 

classified under G06Q20/0652, G06Q20/0655, G06Q40/06.  A utility of this invention is specifying a time degradable currency (TDC) wherein the TDC is printed in physical paper-based form with a time stamp issued by a time stamp generator (TSG) of the EnAEM issuance device. 

The inventions are distinct, each from the other because of the following reasons: Inventions I, II, III, and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. As is obvious from the steps of the four inventions, the inventions are distinct from each other. Additionally, these inventions have four separate utilities. 

Utility of Invention I is specifying a system for creation, issuance and continuous recalculation of multiple purpose algorithmically regulated electronically encrypted means (hereinafter "EnAEM") and provision of circulation platform for EnAEM, wherein said EnAEMs can take only one of forms at any given time and whereby transformation among means-forms is allowed only under mathematical algorithms as defined by the central control unit (hereinafter "CCU") and contained within groundwork of central data base (hereinafter "CDB"), whereby digital agreements and smart contracts provision and regulate bulk of exchanges and transfers of EnAEMs between and among user devices (hereinafter "UDs"), wherein limited-maximum-participating-UD-number internal group (hereinafter "LIG") formation and operation is permitted, whereby each UD is allowed to be a participant to a limited number of the LIGs; wherein the system comprises: a central EnAEMs issuance device (hereinafter "EID"), wherein the EID further comprises: a central data base (hereinafter "CDB"); a central control unit (hereinafter "CCU") connected to the CDB and configured to perform calculations in line with CDB algorithms and formulas and to set and recalculate particular taken form for all EnAEMs and numerical values of all TDCs in circulation; EnAEM generator (hereinafter "EG") configured to generate new EnAEMs according to data exchange with the CCU and the CDB; a time stamp generator (hereinafter "TSG") connected to the CCU and configured to generate, encrypt and assign a digital time stamp to generated EnAEMs; EnAEM transfer unit (hereinafter "ETU") configured to transfer the EnAEMs to designated group control unit (GCU) and/or to the UD, per instructions by the CDB and/or the CCU; group control units (hereinafter "GCUs") linked to the EID, wherein a GCU comprises: a group control unit data base (hereinafter "CUDB") comprising data on, inter alias, users (UDs) of the system that are members of the respective LIG; data on EnAEMs transactions between the LIG UDs; and is further configured to provide and exchange the above data with the EID; a group control unit processor (hereinafter "CUP") configured to perform calculations in accordance with algorithms set by the EID and further configured to calculate internal rights proportions, EnAEMs exchange and TDCAcc, wherein where EnAEMs exchange among the UDs of LIG is incentivized by very low or zero transaction cost; a transaction receiver (hereinafter "TR") configured to receive a request on EnAEMs transfer from one UD to another UD and to update respective information in both UDs participating in a transaction; a transaction executor (hereinafter "TE") configured to receive a transaction execution request from the TR; perform the check on EnAEM sufficiency of the UD requesting transaction and executing said transaction by sending the defined EnAEMs to receiver that is another UD; and wherein the UD comprises a memory unit; a processor and an interface, wherein each UD is connected to either EID or its sub-modules, and to a GCU, if UD has chosen LIG membership option; wherein the system further comprises TDCAcc generating asset pool (hereinafter "IGAP"), wherein the IGAP further comprises an asset pool module (hereinafter "APM") configured to perform the following operations or procedures: defining the underlying TDCAcc generating assets and transparently displaying said data to all UDs, transferring TDCAcc for all viable UDs according to proportional rights share (hereinafter "IGAPP") of each individual UD; and implementing mandatory distribution of TDCAcc from the IGAP to the EID. 

Utility of Invention II is specifying a method comprising the following steps of: a) creation of multiple purpose algorithmically regulated electronically encrypted means (ENAEMs) in a EnAEM generator (EG) of a EnAEM issuance device (EID) in an amount specified by a central control unit (CCU) configured to calculate the permitted amount of the ENAEMs based on algorithms, formulas and data stored in the central data base (CDB); b) transfer of the newly generated EnAEMs to a designated central control unit (CCU) via EnAEM transfer unit (ETU), wherein the ETU is configured to receive data and process transfer amount of the ENAEMs from the CDB via the CCU; c) transferring of EnAEMs to designated user devices (UDs) and provisioning of a platform for transfer of EnAEMs among the UDs per users' instructions; d) registration of a time period of EnAEMs issuance and storage in particular UDs and registration of the UDs' instructions regarding selection of permitted forms of EnAEMs; e) continuous re-calculation by the CCU of numerical value of numerical value of said means is a function of passing time (hereinafter "TDC") based on a predetermined algorithm including degradation coefficient and transfer cost; f) continuous re-calculation by the CCU of proportional rights within defined income generating asset pool (hereinafter "IGAPP") distribution among the UDs; g) distribution of TDC accrual per IGAPP (hereinafter "TDCAcc") among the UDs according to IGAPP proportion of each UD; h) distribution of TDCAcc per IGAPP if and when used as collateral for securing LIG or inter-group advances among UDs; i) defining the underlying IGAP for TDCAcc generation and transparently displaying said data to all viable UDs via common real-time dashboard or otherwise as requested by the UD; and j) implementing mandatory distribution of TDCAcc from the IGAP to the EID.  

Utility of Invention III is specifying a time degradable currency (TDC) wherein the TDC is a physical TDC comprising a RFID (Radio-frequency identification) or an NFC (Near Field Communication) chip for identification of a time stamp issued by a time stamp generator of the EID.  

Utility of Invention IV is specifying a time degradable currency (TDC) wherein the TDC is printed in physical paper-based form with a time stamp issued by a time stamp generator (TSG) of the EnAEM issuance device.  

See MPEP § 806.05(d).

The Examiner has required restriction between subcombinations usable together for Inventions I, II, III, and IV. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

The inventions require a different field of search (e.g. searching different electronic resources and/or employing different search strategies or search queries). For example, the Examiner would have to search not only the Patent and PG-Pub databases, but non-patent literature databases using different search engines and search different databases. This would pose serious search burden if several inventions have to be searched for the patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692